NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

TYRONE SMAW,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-3580
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Tyrone Smaw, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, LUCAS, and ATKINSON, JJ., Concur.